By the Court.
Cardozo, J.
The question presented in this case was carefully considered-and the authorities reviewed by Mr. Justice Monell in the case of McIvor v. McCabe, (26 How. Pr. R, 257) and I concur with the views there expressed.
It may not however, be necessary on the present occasion, to review or deny the doctrine of Molony v. Dows (8 Abbott’s Pr. R., 316), which was only a nisi prius case, but of cv/av. - entitled to ¿-rent respect as the ruling of a very learned t experienced Judge,—because that case concedes that sever;-.. *509cases in this country “authorize the conclusion that actions to recover compensation for injury clone to personal property ” (which is the present case), may be maintained wherever jurisdiction of the parties can he obtained. In other words, that in such cases the venue is transitory. This is unquestionably the rule. (1 Chitty's Pleadings, 243; Com. Dig. N., 12 and Trover, 7; Glen v. Hodges, 9 Johns., 67, 69 ; Smith on Actions at Law, 78. Kerr on Actions at Law, 206. See also Harriott v. New Jersey Transportation Co., 2 Hilt., 262.)
The judgment should be affirmed with costs.
Judgment affirmed.